 
 
I 
111th CONGRESS
2d Session
H. R. 5080 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2010 
Mr. Kennedy (for himself and Mr. Langevin) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide unemployment benefits during summer vacation for nonprofessional school employees. 
 
 
1.Unemployment benefits during summer vacation for nonprofessional school employees 
(a)In generalSubparagraph (A) of section 3304(a)(6) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (v) and by inserting after clause (vi) the following new clause: 
 
(vii)with respect to services to which clause (ii) applies, compensation may not be denied under provisions of State law implementing this subparagraph for any period between 2 successive academic years or terms which lasts longer than 4 weeks in duration, and . 
(b)Effective date 
(1)The amendments made by this section shall apply with respect to certifications of State laws for 2011 and subsequent years, but only with respect to service performed after December 31, 2010. 
(2)Section 3304(a)(6)(A) of the Internal Revenue Code of 1986, as amended by this section, shall not be a requirement for the State law of any State prior to July 1, 2011, if the legislature of such State does not meet in a regular session which closes during the calendar year 2010.   
 
